DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment and response filed on 2/24/2021 has been entered.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest a display apparatus comprising: a first protective film; a substrate on the first protective film; a display region and a first non-display region disposed on a first plane of the substrate; a second non-display region disposed on a second plane of the substrate, wherein the second plane is bent with respect to the first plane; a border region between the display region and the second non-display region, the border region extending from the display region and displaying an image; an encapsulation member on the display region, the border region and the second non-display region, the encapsulation member comprising layers stacked in the order of an inorganic layer, an organic layer and an inorganic layer; a touch region and touch wirings in wiring regions outside the touch region being disposed on the encapsulation member; and a second protective film on the touch region and the touch wirings, wherein an edge of the first protective film is spaced apart from an edge of the second protective film, wherein the touch region is disposed on the display region and the border region, and wherein the 
Due to their dependency, claims 2-6 are necessarily allowable.

Regarding independent claim 7, the prior art of record neither shows nor suggest  a display apparatus comprising: a first protective film; a substrate on the first protective film; a display region on a first plane of the substrate; a first non-display region disposed on a second plane of the substrate, wherein the second plane is bent with respect to the first plane; -4-Appin No. 16/803,932 Amdt date February 24, 2021 Reply to Office action of November 25, 2020a second non-display region adjacent to the first non-display region, wherein the second non-display region is disposed on a third plane of the substrate, and wherein the third plane is bent with respect to the first plane; a border region between the display region and the first and second non-display regions, the border region extending from the display region and displaying an image; an encapsulation member on the display region, the encapsulation member comprising layers stacked in the order of an inorganic layer, an organic layer and an inorganic laver; and a second protective film on the encapsulation member, wherein an edge of the first protective film is spaced apart from an edge of the second protective film, and wherein corners of the first and the second non-display regions are cut off.
Due to their dependency, claims 8-11 are necessarily allowable.

Regarding independent claim 12, the prior art of record neither shows nor suggest  a display apparatus comprising: a first protective film; a substrate on the first protective film; a display region on a first plane of the substrate; a first non-display 
Due to their dependency, claims 13-18 are necessarily allowable.

Regarding independent claim 19, the prior art of record neither shows nor suggest a display apparatus comprising: a substrate
Regarding independent claim 20, the prior art of record neither shows nor suggest a display apparatus comprising: a substrate comprising a plastic material; a display region and a first non-display region disposed on a first plane of the substrate; a second non-display region disposed on a second plane of the substrate, wherein the second plane is bent with respect to the first plane; a border region between the display region and the second non-display region, the border region extending from the display region and displaying an image; -8-Appin No. 16/803,932 Amdt date February 24, 2021Reply to Office action of November 25, 2020an encapsulation member on the display region, the encapsulation member comprising lavers stacked in the order of an inorganic laver, an organic laver and an inorganic layer; and a protection window on the encapsulation member, wherein the border region is curved shape, and wherein the protection window is attached to the encapsulation member to correspond to shapes of the of the display region and the first and second non-display region.
Due to their dependency, claims 21-23 are necessarily allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879